DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 Allowable Subject Matter
Claims 1, 3-9, 11-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner considers DE 102004010237 (‘237) to be closest prior art of record. ‘237 discloses a mounting ring for a transport container (10, fig 1) which is arrangeable between a base (12) and a lid (¶0021) of the transport container, having at least two ring sections (14a, 14b), wherein each ring section include a retaining profile (16, figs 1 and 2) to form a common side wall; the retaining profile having a first and second U-shaped which are aligned a common outer leg (fig 2).  See the Non-Final rejection dated 12/29/2021 for a detailed discussion of the elements taught by ‘237.
‘237 does not discloses a portion of a common web interconnecting the inner and outer legs, and wherein the respective inner legs of the first and second U-shaped receptacles have a length which corresponds to or is shorter than a width of a wall section of the respective front edges.  Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified ‘237 to include said limitations.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733